DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 08/16/2022.  Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rebmann (U.S. Pat. 5947223).
Regarding claim 1, Rebmann discloses a powertrain mount assembly 1 for a motor vehicle, comprising: a first bracket 9 physically coupled to a powertrain component 2 of the motor vehicle (as discussed in col. 2, lines 40-42 and seen in Fig. 3); a second bracket (shown in Fig. 3 below) physically coupled to a support frame member 4 of the motor vehicle; and a tether 3 comprising a first end (at 8 in Fig. 1) physically coupled to the first bracket 9 and a second end 6 of the tether 3 physically coupled to the support frame member 4 (as seen in Fig. 3 below), and where the tether 3 is configured to restrain movements of the powertrain component 2 and the support frame member 4 (as discussed in col. 2, lines 53-57).
	Regarding claim 2, Rebmann discloses the powertrain mount assembly 1, where the first bracket 9 comprises a bore (as seen in Fig. 4 below) configured to receive a fastener 12 for coupling the first bracket 9 to the powertrain component 2, and where the tether 3 is configured to couple to the first bracket 9 at the bore.  The Examiner notes that  the phrase “configured to,” is being interpreted broadly to mean that the bore is configured to receive a fastener, and that the tether 3 is capable of coupling to the first bracket 9 at, or adjacent to the bore (as seen in Fig. 3 below).
	Regarding claim 3, Rebmann discloses the powertrain mount assembly, where the first bracket 9 comprises a coupling portion (as shown in Fig. 4 below) configured to couple to the powertrain component 2 and an opposite portion (as seen in Fig. 4 below) arranged on an opposite side of the first bracket 9 relative to the coupling portion, where the first end (at 8) of the tether 3 is coupled to the opposite portion of the first bracket 9 when the first 9 and second (shown in Fig. 3 below) brackets  are coupled together.
	Regarding claim 4, Rebmann discloses the powertrain mount assembly 1, where the second bracket comprises a bore configured to receive a fastener 14 (as seen best in Fig. 3) for coupling the second bracket to the support frame member 4, and where the tether 3 is configured to couple to the second bracket at the bore (as shown in Fig. 3 below).
	Regarding claim 9, Rebmann discloses the powertrain mount assembly 1, where the tether 3 is arranged to restrict longitudinal movement of the powertrain component 2 relative to the support frame 4 member during a collision of the motor vehicle (as discussed in col. 2, lines 53-57).
	



    PNG
    media_image1.png
    328
    564
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    336
    447
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebmann.
	Regarding claims 5, and 7, Rebmann is discussed above, and teaches the powertrain mount assembly 1, but fails to teach where the first end of the tether 3 is cast into the first bracket 9.
	The Examiner notes that the Manual of Patent Examining Procedure, section 2113, states that: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.  
The Examiner further notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to cast the ends of the tether of Rebmann with the first and second brackets, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Finally, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Regarding claim 6, Rebmann teaches the powertrain mount assembly, where the first end 8 of the tether 3 comprises an anchor feature (see clamp at 10) configured to resist removal of the tether 3 from the first bracket 9.
	Regarding claim 8, Rebmann teaches the powertrain mount assembly, where the second end 6 of the tether 3 comprises an anchor feature 15 configured to resist removal of the tether 3 from the second bracket (as shown in Fig. 3).
Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive.
	With regards to the Applicant’s position that claim 1 has been amended to include the limitations of allowable claim 16, the Examiner notes the following.  Original claim 16 states: “The system of claim 10, wherein the tether is physically coupled to the first bracket at a first extreme end and physically coupled to the support frame at a second extreme end opposite the first extreme end.”  Amended claim 1 fails to incorporate the entirety of claim 16, and is therefore rejected in view of Rebmann, as discussed above.  
Allowable Subject Matter
Claims 10-20 are allowed.
Conclusion
                                                                                                                                                                                                        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        2-Sep-22

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632